181 F.2d 1010
86 U.S.P.Q. 140
GATE-WAY, Inc., Appellantv.Carl HILLGREN and James Hillgren, Appellees.
No. 12399.
United States Court of Appeals Ninth Circuit.
May 24, 1950.Rehearing Denied June 26, 1950.

Appeal from the United States District Court for the Southern District of California, Central Division; J. F. T. O'Connor, Judge.
Fred H. Miller, Los Angeles, Cal., for appellant.
Hamer H. Jamieson, Los Angeles, Cal., for appellee.
Before MATHEWS, STEPHENS and HEALY, Circuit Judges.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, 82 F. Supp. 546, the judgment of the District Court is affirmed.